DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 6/16/2022.
Claims 1, 3-5, 7-9, 11-13, and 15-16 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xin 20210282072.
Regarding claim 9, A first apparatus performing network data analytics function (NWDAF), the first apparatus comprising: a transceiver; and a controller coupled with the transceiver (NWDAF, second network element, Figure 5, 7, para. 0065) and configured to: control the transceiver to receive, from a second entity performing network function (NF) (first network element, Figure 5, 7, para. 0065), a message for requesting observed service experience analytics, the message including single-network slice selection assistance information (S-NSSAI) indicating a network slice (the first network element is configured to send a first request to the second network element, where the first request includes at least one of first indication information and second indication information, para. 0173, the identification information of the network slice may be S-NSSAI, network slice selection assistance information (NSSAI), or an NSI ID, para. 0198), obtaining service data including service experience for an application related to the network slice, obtaining network data including information on a quality of service (QoS) flow associated with the application, identifying the observed service experience information for the network slice based on the service data and the network data (the second network element obtains first data that is corresponding to the at least one network slice, the first data is flow-level network data or flow-level service data such as a flow level may be a QoS flow level or a service flow level, such as a service flow of a service in any network slice in the at least one network slice, para. 0211-0212, para. 0220, 0221, Figure 6) and transmitting, to the second entity, the observed service experience analytics information for the network slice (the second network element sends a response to the first network element comprising the first information of the at least one network slice, para. 0211-0212, para. 0220, 0221, Figure 6); 
Regarding claim 13, A second apparatus for performing a network function (NF), the second apparatus comprising: a transceiver; and a controller coupled with the transceiver (first network element, Figure 5, 7, para. 0065) and configured to: control the transceiver to transmit, to a first entity performing network data analytics function (NWDAF) (NWDAF, second network element, Figure 5, 7, para. 0065), a message for requesting observed service experience information for the network slice, the message including single-network slice selection assistance information (S-NSSAI) indicating a network slice (the first network element is configured to send a first request to the second network element, where the first request includes at least one of first indication information and second indication information, para. 0173, the identification information of the network slice may be S-NSSAI, network slice selection assistance information (NSSAI), or an NSI ID, para. 0198), and control the transceiver to receive, from the first entity, the observed service experience information for the network slice, wherein the observed service experience information for the network slice is identified based on service data and network data, wherein the service data includes information on a service experience for an application related to the network slice, and wherein the network data includes information on a quality of service (QoS) flow associated with the application (the second network element obtains first data that is corresponding to the at least one network slice, the first data is flow-level network data or flow-level service data such as a flow level may be a QoS flow level or a service flow level, such as a service flow of a service in any network slice in the at least one network slice, para. 0211-0212, para. 0220, 0221, Figure 6).
Claims 1, 5 are rejected under the same rationale.

Allowable Subject Matter
Claims 3-4, 7-8, 11-12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468